Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION
                             CASE NO. ________________________


  DIONNE HINDS,

         Plaintiff,

  vs.

  WAL-MART STORES EAST, LP, a foreign
  Limited Partnership and JOHN DOE,
  MANAGER,

        Defendants.
  ____________________________________

                             DEFENDANT’S NOTICE OF REMOVAL

         Defendant, Wal-Mart Stores East, LP (“Wal-Mart”), by and through its undersigned

  counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and Rule 81(c), Federal Rules of

  Civil Procedure, files this Notice of Removal removing to this Court the action filed in the

  Circuit Court of the 19th Judicial Circuit, in and for St. Lucie County, Florida, Case No.

  2021CA001059AXXXHC, with full reservation of rights, exceptions and defenses, and in

  support thereof states:

  I.     Factual Background

         1.      On or about June 11, 2021, Plaintiff commenced this action by filing a Complaint

  against Wal-Mart and “John Doe Manager” in the Circuit Court of the 19th Judicial Circuit, in

  and for St. Lucie County, Florida.      See Complaint attached hereto as Exhibit “A.” The

  Complaint was served on Wal-Mart on or about July 1, 2021. See Return of Service attached

  hereto as Exhibit “B.”

         2.      Plaintiff purports to allege a claim for negligence against Wal-Mart in Count I of

  the Complaint, and a claim for negligence against “John Doe Manager” in Count II of the
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 12




  Complaint, as a result of injuries she allegedly sustained on or about June 20, 2020 while in the

  Wal-Mart store located at 10855 South US Highway 1, Port St. Lucie, St. Lucie County, Florida.

         3.      The Complaint alleges that Plaintiff was an invitee on the premises of the Wal-

  Mart store when she allegedly “slipped and fell in soap on the floor.” See Complaint, at ¶ 9.

         4.      Plaintiff alleges that Wal-Mart breached one or more duties owed to her,

  including a duty to maintain the store premises, a duty to keep the aisle way free of dangerous

  slip hazards, a duty to correct a dangerous condition Wal-Mart should have known about, and a

  duty to warn Plaintiff of dangerous conditions and/or latent defects at the property. See

  Complaint, at ¶ 15.

         5.      Similarly, Plaintiff alleges that “John Doe Manager” breached one or more duties

  owed to her, including a duty to maintain the store premises, a duty to keep the aisle way free of

  dangerous slip hazards, a duty to correct a dangerous condition Wal-Mart should have known

  about, and a duty to warn Plaintiff of dangerous conditions and/or latent defects at the property.

  See Complaint, at ¶ 21. In Count II of the Complaint, Plaintiff purports to demand judgment

  against Wal-Mart for the alleged negligence of John Doe Manager. See Complaint.

         6.      Plaintiff alleges that at all times material she was a resident of Martin County,

  Florida. See Complaint, at ¶ 2.

         7.      Defendant, Wal-Mart Stores East, LP, is a foreign limited partnership and

  maintains its principal place of business in Bentonville, Arkansas. See Florida Department of

  State, Division of Corporations, Detail by Entity Name attached hereto as Exhibit “C.”

         8.      At the time of filing the instant lawsuit, Plaintiff filed a Civil Cover Sheet

  estimating that her damages exceed $100,000.00. See Civil Cover Sheet, attached hereto as

  Exhibit “D.”




                                                 -2-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 12




         9.      On or about February 23, 2021, Plaintiff sent a pre-suit demand letter to Wal-Mart

  alleging that Plaintiff “suffered severe and permanent injuries as well as a significant loss of

  wages and undue financial hardships in her business practice as well as her personal life.”

  Plaintiff’s pre-suit demand letter also alleged, among other things, that Plaintiff underwent

  several procedures and therapies. Plaintiff’s demand letter further alleges that, “[a]s a direct

  result of her slip and fall incident, [Plaintiff] has currently incurred medical specials in excess of

  $511,000.00” – far in excess of the $75,000.00 jurisdictional minimum for this Court. See

  Plaintiff’s Demand Letter attached hereto as Exhibit “E.”

         10.     Therefore, this Court has jurisdiction over this matter, and it is removable based

  on diversity of citizenship of the parties. The matter is removable based on diversity of

  citizenship because Plaintiff and Wal-Mart are citizens of different states, the citizenship of

  “John Doe Manager” is disregarded, and the amount in controversy exceeds $75,000.00,

  exclusive of interest, attorney’s fees, and costs.

         11.     All state court documents are attached as Composite Exhibit “F.”

         12.     Wal-Mart reserves the right to raise all defenses and objections in this action after

  the action is removed to this Court.

 II.     Removal is Timely

         13.     In accordance with 28 U.S.C. § 1446(b)(1), Wal-Mart filed its Notice of Removal

  on July 26, 2021, within thirty (30) days of the date that it received or was served a copy of

  Plaintiff’s Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for

  relief upon which Plaintiff’s action is based. The thirty-day period, under Section 1446(b)(1)

  commenced on July 1, 2021, when Plaintiff served her Complaint on Wal-Mart.




                                                       -3-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 4 of 12




         14.      Venue is proper in this Court because the state court where Plaintiff filed her

  Complaint, the Circuit Court of the 19th Judicial Circuit, in and for St. Lucie County, Florida, is

  located in the City of Fort Pierce, Florida, which is within this Court’s jurisdiction.

  III.   There is Complete Diversity Between the Parties

         15.      In accordance with 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

  $75,000.00, exclusive of interest and costs, and is between— (1) citizens of different States….”

  This action satisfies the complete diversity of citizenship requirement of 28 U.S.C. § 1332(a)(1).

         a. Citizenship of Wal-Mart

         16.      For purposes of 28 U.S.C. §§ 1332 and 1441, a limited partnership is deemed to

  be a citizen of the State(s) of all of its members. See Carden v. Arkoma Associates, 494 U.S. 185,

  195 (1990). Defendant Wal-Mart Stores East, LP is and was a Delaware limited partnership with

  its principal place of business in Arkansas. WSE Management, LLC, and WSE Investment, LLC,

  are the sole partners of Walmart Stores East, LP. WSE Management, LLC, and WSE Investment,

  LLC, are and were Delaware limited-liability companies with their principal places of business

  each located in Arkansas. Walmart Stores East, LLC, is the sole member of both WSE

  Management, LLC, and WSE Investment, LLC. Walmart Stores East, LLC, is and was an

  Arkansas limited-liability company, with its principal place of business in Arkansas. Walmart,

  Inc., is the sole member of Walmart Stores East, LLC. Walmart Inc. is and was a Delaware

  corporation, with its principal place of business in Arkansas. Walmart Inc. is a publicly traded

  company on the New York Stock Exchange and traded under the symbol WMT. No publicly

  traded entity owns more than 10% of Walmart, Inc. See Exhibit “C.”

         17.      As a result, Defendant Wal-Mart Stores East, LP, is a citizen of only Delaware

  and Arkansas.


                                                   -4-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 5 of 12




         b. Citizenship of Plaintiff

         18.      Plaintiff was at all times material a resident of Martin County, Florida. See

  Complaint, at ¶ 2.      Although Plaintiff’s Complaint does not specifically state Plaintiff’s

  citizenship, “[i]t is well established that a party’s residence is prima facie evidence of a party’s

  domicile,” and “[f]or purposes of diversity jurisdiction, a party’s domicile is equivalent to his

  citizenship.” Katz v. J.C. Penney Corp., No. 09-CV-60067, 2009 WL 1532129, at *3 (S.D. Fla.

  June 1, 2009)

         c. Citizenship of John Doe Manager

         19.      The Court should not consider the citizenship of Defendant “John Doe Manager”

  in its determination of whether complete diversity exists. “In determining whether a civil action

  is removable on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of

  defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1446(b)(1). “In

  determining the existence of federal jurisdiction, the Court considers the complaint as it existed

  at the time the petition of removal was filed.” Tynes v. Target Corp., No. 12-24302-CIV-

  MORENO, 2013 WL 1192355, at *1 (S.D. Fla. Mar. 21, 2013), citing Landmark Tower

  Associates v. First National Bank of Chicago, 439 F.Supp. 195 (S.D. Fla. 1977). As a result,

  “[t]he Court must base its removability determination on the Complaint listing only “John Doe”

  as a second defendant.” Id. “[T]he citizenship of fictitiously named defendants must be

  ‘disregarded,’ not discovered.” Smith v. Comcast Corp., 786 F. App'x 935, 939 (11th Cir. 2019).

  Here, the citizenship of the fictitiously named defendant, John Doe Manager, must be

  disregarded by the Court when evaluating diversity for removal purposes, pursuant to §

  1446(b)(1).

         20.      Disregarding the fictitiously named defendant, John Doe Manager, complete

  diversity exists as between the parties, Plaintiff and Wal-Mart.


                                                  -5-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 6 of 12




IV.      The Amount in Controversy Requirement Has Been Met

             21.    Plaintiff’s Complaint does not specify the amount of her damages; rather, she

   alleges that her damages exceed $30,000.00 (the threshold amount in controversy for Circuit

  Court under Florida law). It is clear, however, from the Civil Cover Sheet, Complaint, and

  Plaintiff’s pre-suit demand letter that the Plaintiff’s claimed damages exceed the $75,000.00

  jurisdictional minimum for this Court. See Katz, 2009 WL 1532129 at *5 (concluding the

  defendant met its jurisdictional burden of establishing the amount in controversy based on the

  medical bills cited in plaintiff’s pre-suit demand); see also Mick v. De Vilbiss Air Power Co.,

  6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14, 2010) (relying on pre-suit

  demand letter seeking $175,000.00 in damages as competent evidence of amount in controversy

  and denying Plaintiff’s motion to remand).

             22.    Where a complaint seeks indeterminate damages, “removal from state court is

  [jurisdictionally] proper if it is facially apparent from the complaint that the amount in

  controversy exceeds the jurisdictional requirement.” Pretka v. Kolter City Plaza II, 608 F.3d 744,

  754 (11th Cir. 2010). 1 If satisfaction of the amount in controversy is “not facially apparent from

  the complaint, the court should look to the notice of removal and may require evidence relevant

  to the amount in controversy at the time the case was removed.” Id. at 754.

             23.    “In the Eleventh Circuit, a district court may consider the complaint and any later

      received paper from the Plaintiff as well as the notice of removal and accompanying documents

      when deciding upon a motion to remand.” Katz, 2009 WL 1532129, at *4, citing Lowery v.

      Alabama Power Co., 483 F. 3d 1184, 1213-1214 (11th Cir. 2007). “Additionally, a district court

      may consider evidence outside of the removal petition if the facts therein existed at the time of


   1
           Although Pretka involved removal under the Class Action Fairness Act of 2005, the court
   interpreted and applied the general removal procedures of § 1446. See id. at 756 & n.11.

                                                     -6-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 7 of 12




  removal.” Id., citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001) and

  Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000). “Therefore, pre-

  suit settlement offers and demands may be considered in evaluating whether a case has been

  properly removed.” Id.    Here, the relevant portions of Plaintiff’s medical expenses set forth in

  her demand letter conclusively establish that the amount in controversy exceeds $75,000.00.

         24.     Specifically, the medical expenses and procedures that Plaintiff has undergone

  thus far exceed $75,000.00. See Exhibit “E.” Furthermore, the Complaint and the Civil Cover

  Sheet confirm that Plaintiff alleges she has sustained injuries where she estimates her damages

  will exceed $100,000.00. See Exhibits “A” and “D.” In addition, Plaintiff’s Complaint alleges

  damages for, among other things, “pain and suffering, disability, disfigurement, mental anguish,

  loss of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care

  and treatment, loss of earnings, loss of ability to earn money and aggravation of a previously

  existing condition”; that her “losses are either permanent or continuing in nature”; and that

  Plaintiff will suffer these losses in the future. See Complaint, at ¶¶ 17 and 30.

         25.     As set forth in her per-suit demand letter, Plaintiff alleges past medical expenses

  which alone total in excess of $511,000.00. And, while far in excess of the $75,000 jurisdictional

  threshold, this sum reflects only the amount of Plaintiff’s bills for medical care received from the

  time of the alleged incident through the February 23, 2021 date of the demand letter. Indeed, by

  its own terms, the letter is not a complete statement of the amounts being sought, and “is subject

  to change as [Plaintiff’s] treatment associated with this matter has not yet concluded.” See Letter,

  at p. 3. Since Plaintiff has alleged that she is continuing to receive treatment, and will incur

  future damages, Plaintiff’s medical expenses will continue to increase as well.




                                                   -7-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 8 of 12




         26.     Plaintiff’s aforementioned representations sufficiently and conclusively establish

  by a preponderance of the evidence that the amount in controversy exceeds the $75,000.00

  jurisdictional threshold of this Court.

         27.     District courts consistently find that the amount in controversy is met where a

  plaintiff’s pre-suit demand letter shows that the plaintiff’s medical bills exceeded $75,000.00.

         28.     For example, the court in Katz held that the defendant seeking removal had

  sufficiently established that the amount in controversy was satisfied based on information

  included in the plaintiff’s pre-suit demand package. 2009 WL 1532129 at *4. Here, Plaintiff’s

  demand letter establishes that the amount in controversy is satisfied. See Exhibit “E.”

         29.     Similarly, in Stramiello, No. 8:10-cv-659-T-33TGW, 2010 WL 2136550 (M.D.

  Fla. May 26, 2010), the district court determined that the defendant successfully met its burden

  of proving that the amount in controversy was in excess of $75,000.00 where the plaintiff’s

  medical bills alone totaled $108,351.92. Much like Plaintiff in the instant matter, the plaintiff in

  Stramiello alleged that his injuries were permanent and that he suffered “bodily injury, including

  a permanent injury to the body as a whole, pain and suffering of both a physical and mental

  nature, disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of

  capacity for the enjoyment of life, aggravation of an existing condition, expense of

  hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn

  money and loss of ability to lead and enjoy a normal life.” Id. at *1. The court found that, at the

  time of removal, defendant had received documentation from the plaintiff showing total medical

  bills in the amount of $108,351.92, and thus defendant had met its burden to establish the

  required amount in controversy for federal subject matter jurisdiction. See id. at *4.

         30.     Likewise, in Wilson v. Target Corp., 10-80451-CIV-MARRA, 2010 WL

  3632794, at *4 (S.D. Fla. Sept. 14, 2010), plaintiff’s detailed pre-suit demand letter revealed she

                                                  -8-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 9 of 12




  had sustained over $100,000.00 in past medical expenses and would suffer an additional one

  million dollars in future medical expenses due to an alleged accident. The court found that the

  detailed pre-suit letter delineated the extent of plaintiff’s injuries, the physicians who treated her,

  and the medical care she received from each of those physicians. Because of this detail, the court

  found that “the pre-suit demand can be considered reliable evidence that Wilson's damages will

  exceed $75,000.” Id. at 4.

            31.     Here, Plaintiff’s pre-suit demand letter provides a detailed recitation of her

  claimed medical expenses in excess of $511,000.00 – far exceeding the $75,000.00 jurisdictional

  threshold of this Court – even without considering the medical expenses incurred by Plaintiff

  subsequent to her February 23, 2021 demand. Where the jurisdictional amount in controversy

  has been met with medical bills, further discussion of any future injuries or damages is not

  necessary. Stramiello, 2010 WL 2136550 at n.2.

            32.     That the amount in controversy here exceeds $75,000.00 is further buoyed by

  Plaintiff seeking lost wages and loss of earning capacity, as well as other damages. See

  Complaint, at ¶¶ 17 and 30.

            33.     The foregoing evidence sufficiently establishes that Plaintiff’s claimed damages

  exceed $75,000.00. As a result, the amount in controversy in this matter exceeds the

  jurisdictional minimum, and removal is thus proper.

V.      Conclusion

            34.     Wal-Mart has timely filed this Notice of Removal and meets the jurisdictional

  requirements for removal. Removal of Plaintiff’s underlying state court action is proper pursuant

     to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Wal-Mart will

     promptly give written notice of the same to Plaintiff, through her attorneys of record, and the

     Clerk of the Circuit Court.


                                                   -9-
Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 10 of 12




         WHEREFORE, Defendant, Wal-Mart Stores East, LP, respectfully requests this Notice

  of Removal be accepted as adequate under federal law, and that Plaintiff’s state court action,

  Case No. 2021CA001059AXXXHC, on the docket of the Circuit Court of the 19th Judicial

  Circuit, in and for St. Lucie County, Florida, be removed from that court to the United States

  District Court for the Southern District of Florida, Fort Pierce Division, and that this Court

  assume full and complete jurisdiction over the case, issuing all necessary orders along with any

  other relief that the Court deems just and proper.

                                                Respectfully Submitted,

                                                By: /s/ Darin A. DiBello
                                                   Darin A. DiBello
                                                   Florida Bar No. 957615
                                                   Spencer Woodstock
                                                   Florida Bar No. 1022678
                                                   FASI & DIBELLO, P.A.
                                                   150 S.E. 2nd Avenue, Suite 1010
                                                   Miami FL 33131
                                                   Telephone: (305) 537-0469
                                                   Facsimile: (305) 503-7405
                                                   dibello@fasidibellolaw.com
                                                   woodstock@fasidibellolaw.com
                                                   perry@fasidibellolaw.com
                                                   wiza@fasidibellolaw.com
                                                   Attorneys for Defendant,
                                                      Wal-Mart Stores East, LP

                                  CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

  E-Mail this 26th day of July, 2021 to:: Steve Hoskins, Esq. (shoskins@htllfirm.com); and

  Taylor Hoskins, Esq. (taylor@htllfirm.com), Law Firm of Hoskins, Turco, Lloyd & Lloyd,

  Attorneys for Plaintiff, 302 S. Second Street, Ft. Pierce, FL 34950.

                                                By: /s/ Darin A. DiBello
                                                     Darin A. DiBello




                                                 -10-
             Case 2:21-cv-14301-AMC Document
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017   1 Entered
                                          CIVIL COVER  onSHEET
                                                          FLSD Docket 07/26/2021 Page 11 of 12
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS Dionne Hinds                                                                             DEFENDANTS Wal-Mart Stores East, LP and John Doe Manager


   (b) County of Residence of First Listed Plaintiff Martin                                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED.
   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
   Steve Hoskins, Esq., Law Firm of Hoskins, Turco, Lloyd & Lloyd                                               Darin A. DiBello, Esq., Fasi & DiBello, PA
   302 S. Second Street, Ft. Pierce, FL 34950 Tel: (772) 464-4600                                               150 SE 2nd Ave., Ste 1010, Miami, FL 33131 Tel: (305) 537-0469
(d) Check County Where Action Arose:                MIAMI- DADE         MONROE         BROWARD         PALM BEACH      MARTIN    ✔ST. LUCIE       INDIAN RIVER     OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                           (For Diversity Cases Only)                                        and One Box for Defendant)
    1    U.S. Government                  3                 Federal Question                                                        PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                          Citizen of This State         ✔1            1     Incorporated or Principal Place          4      4
                                                                                                                                                        of Business In This State

    2    U.S. Government               ✔4                      Diversity                              Citizen of Another State            2         2   Incorporated and Principal Place          5   ✔      5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                      Citizen or Subject of a             3         3   Foreign Nation                            6          6
                                                                                                        Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                 Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                       FORFEITURE/PENALTY                      BANKRUPTCY                       OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY                  625 Drug Related Seizure             422 Appeal 28 USC 158              375 False Claims Act
  120 Marine                            310 Airplane                    365 Personal Injury -                of Property 21 USC 881           423 Withdrawal                     376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                Product Liability            690 Other                                28 USC 157                       3729 (a))
  140 Negotiable Instrument                 Liability                   367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                         Personal Injury                                                   820 Copyrights                     430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’              Product Liability                                                 830 Patent                         450 Commerce
  152 Recovery of Defaulted                 Liability                   368 Asbestos Personal                                                 835 Patent – Abbreviated           460 Deportation
                                                                                                                                              New Drug Application
      Student Loans                    340 Marine                           Injury Product                                                    840 Trademark                      470 Racketeer Influenced and
      (Excl. Veterans)                 345 Marine Product                   Liability                             LABOR                         SOCIAL SECURITY                  Corrupt Organizations
  153 Recovery of Overpayment               Liability                  PERSONAL PROPERTY                 710 Fair Labor Standards             861 HIA (1395ff)                   480 Consumer Credit
      of Veteran’s Benefits            350 Motor Vehicle                370 Other Fraud                      Act                              862 Black Lung (923)               490 Cable/Sat TV
  160 Stockholders’ Suits              355 Motor Vehicle                371 Truth in Lending             720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))             850 Securities/Commodities/
  190 Other Contract                       Product Liability            380 Other Personal               740 Railway Labor Act                864 SSID Title XVI                 Exchange
  195 Contract Product Liability     ✘ 360 Other Personal                   Property Damage              751 Family and Medical               865 RSI (405(g))                   890 Other Statutory Actions
  196 Franchise                            Injury                       385 Property Damage                  Leave Act                                                           891 Agricultural Acts
                                       362 Personal Injury -                Product Liability            790 Other Labor Litigation                                              893 Environmental Matters
                                           Med. Malpractice                                              791 Empl. Ret. Inc.                                                     895 Freedom of Information
       REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS                    Security Act                      FEDERAL TAX SUITS                 Act
    210 Land Condemnation              440 Other Civil Rights            Habeas Corpus:                                                       870 Taxes (U.S. Plaintiff          896 Arbitration
    220 Foreclosure                    441 Voting                        463 Alien Detainee                                                       or Defendant)                  899 Administrative Procedure
    230 Rent Lease & Ejectment         442 Employment                    510 Motions to Vacate                                                871 IRS—Third Party 26             Act/Review or Appeal of
                                                                         Sentence                                                             USC 7609
    240 Torts to Land                  443 Housing/                         Other:                                                                                               Agency Decision
                                       Accommodations
    245 Tort Product Liability         445 Amer. w/Disabilities -        530 General                         IMMIGRATION                                                         950 Constitutionality of State
                                                                                                                                                                                 Statutes
    290 All Other Real Property             Employment                   535 Death Penalty               462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other            465 Other Immigration
                                            Other                        550 Civil Rights                    Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                    (Place an “X” in One Box Only)
                                                                                           Transferred from            6 Multidistrict
    1    Original       ✔2    Removed         3 Re-filed         4 Reinstated          5                                                       7 Appeal to               8 Multidistrict
         Proceeding           from State        (See VI            or                      another district            Litigation
                                                                                                                                                 District Judge            Litigation      9 Remanded   from
                                                                                                                                                                                             Appellate Court
                              Court             below)             Reopened                (specify)                   Transfer
                                                                                                                                                 from Magistrate           – Direct
                                                                                                                                                 Judgment                  File

VI. RELATED/                              (See instructions): a) Re-filed Case                 YES       NO             b) Related Cases           YES           NO
RE-FILED CASE(S)                                          JUDGE:                                                                                  DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION Removal pursuant to 28 U.S.C. Sections 1332, 1441 and 1446 and FRCP 81(c)
                                          LENGTH OF TRIAL via                   days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                         DEMAND $ 30,000.00                         CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER F.R.C.P. 23
                                                                                                                                                  JURY DEMAND:                 ✔ Yes             No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
         July 26, 2021
                                                                                 V'DULQ$'L%HOOR
FOR OFFICE USE ONLY
RECEIPT #                             AMOUNT                     IFP                    JUDGE                                         MAG JUDGE
          Case 2:21-cv-14301-AMC Document 1 Entered on FLSD Docket 07/26/2021 Page 12 of 12
JS 44 (Rev. 06/17) FLSD Revised 06/01/2017


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                               Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the
official, giving both name and title.
       (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
        (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
